Citation Nr: 0801125	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are not available.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran claims that service connection is warranted for 
PTSD.  He has stated in his March 2005 personal hearing that 
between January 1971 and March 1971, while he was assigned to 
the 240th Aviation Company, Bearcat, he was beaten by two 
soldiers, and that he reported this incident to a Warrant 
Officer.  He also claims that during this time frame, his 
unit came under mortar fire approximately six times.  

The RO sent a request to U.S. Armed Services Center for 
Research of Unit Records (CRUR), (now renamed the United 
States Joint Services Records Research Center (JSRRC)), in 
April 2005.  In July 2005, a reply was received which 
indicated that the veteran's claimed assault could not be 
verified.  It was noted that the veteran's unit was at 
Bearcat during the time frame noted.  As to the claim of 
having come under mortar fire, CRUR stated that after a 
search of all available combat unit records it was unable to 
verify any enemy attacks on Bearcat during the year 1971.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007).  The veteran has not been so advised.  

At his hearing at the RO in March 2005, the veteran stated 
that that the incident of his being beaten was reported to 
the Warrant Officer should be noted in the morning reports 
and in field reports.  An attempt to secure these reports 
from the National Personnel Records Center (NPRC) has not 
been conducted.  

The Board has reviewed VA outpatient treatment records dated 
in 2004 and 2005, records from the Vet Center dated in 2004, 
and a VA examination report of February 2004.  The outpatient 
treatment records show treatment for depression; however 
there is no finding of PTSD.  On VA psychiatric examination 
in February 2004, the examiner diagnosed major depressive 
disorder with psychosis; however it was noted that the claims 
file was not available for review, and the examination was 
not performed due to the veteran's claim for PTSD, which was 
not received until May 2004.  The Vet Center records show 
that in October 2004, the veteran was seen for complaints of 
sleep and depression.  At that time, the examiner noted an 
assessment of, symptoms consistent with PTSD pervasive 
depression reported.  The examiner stated that he would 
complete the assessment on the next visit.  No further 
records from the Vet Center are in the file.  At his March 
2005 hearing, the veteran reported receiving treatment at the 
Vet Center.  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award. In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date or a degree of disability for the disability 
on appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that an effective date for the award of benefits will 
be assigned as well as a degree of disability if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish an effective 
date and the different degrees of disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess, supra. 

2.  The AMC/RO should take the 
appropriate steps to request additional 
records from the Vet Center.  

3.  The AMC/RO should furnish the 
veteran appropriate notice as required 
by 38 C.F.R. § 3.304(f)(3) (2007) in 
cases alleging PTSD due to personal 
assault.  

4.  Thereafter, the information regarding 
the veteran's service, including a copy 
of his service personnel record DA Form 
20, a listing of claimed stressors, and 
any other records relevant to the PTSD 
claim, should be forwarded to NPRC, 
and/or any other appropriate source, with 
a request to investigate and attempt to 
verify the alleged incident of the 
veteran having been beaten, including by 
providing morning reports and field 
reports, from the period of January 1, 
1971 to March 31, 1971, using all 
available sources for such information.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

5.  If an in-service stressor is deemed 
verified by VA, to include a personal 
assault, the veteran should be scheduled 
for a complete and thorough VA 
examination by a psychiatrist to 
determine the nature and etiology of all 
current psychiatric disabilities.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor 
reported by the veteran and deemed by VA 
as having occurred during the veteran's 
active service.  All opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

6.  Following completion of the above, 
the claim for entitlement to service 
connection for PTSD should be 
readjudicated. If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



